People v Guzman (2014 NY Slip Op 08235)





People v Guzman


2014 NY Slip Op 08235


Decided on November 25, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 25, 2014

Gonzalez, P.J., Mazzarelli, Manzanet-Daniels, Gische, Clark, JJ.


13592 147/12

[*1] The People of the State of New York, Respondent, —
vJorge Guzman, Defendant-Appellant.


Scott A. Rosenberg, The Legal Aid Society, New York (Eve Kessler of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Allen J. Vickey of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, New York County (Maxwell Wiley, J.), rendered on or about December 5, 2012,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgment so appealed from be and the same is hereby affirmed.
ENTERED: NOVEMBER 25, 2014
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.